United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2405
                                  ___________

Chicago Truck Drivers, Helpers &          *
Warehouse Workers Union Pension           *
Fund, a pension trust; George Ossey;      *
Tony Cullotta; John Broderick;            *
William H. Carpenter, the present         *
trustees; Red Boudreau,                   *
                                          *
             Plaintiffs-Appellants,       * Appeal from the United States
                                          * District Court for the
       v.                                 * Eastern District of Missouri.
                                          *
Brotherhood Labor Leasing, a              *      [UNPUBLISHED]
Missouri corporation; MFI Leasing         *
Company, a Missouri corporation;          *
Falls City Industries, Inc., a Kentucky *
corporation; Middlewest Freightways, *
Inc., a Missouri corporation,             *
                                          *
             Defendants-Appellees.        *
                                     ___________

                            Submitted: April 11, 2001
                                Filed: April 16, 2001
                                 ___________

Before BOWMAN and FAGG, Circuit Judges, and CARMAN,1 Judge.
                           ___________



      1
       The Honorable Gregory W. Carman, Chief Judge, United States Court of
International Trade, sitting by designation.
PER CURIAM.

        The District Court2 enjoined an action filed by plaintiffs in the Northern District
of Illinois. After a hearing, the court determined that the Illinois federal action
duplicated the instant litigation, which has a long history in our Circuit. See Chicago
Truck Drivers, Helpers & Warehouse Workers Union Pension Fund v. Bhd. Labor
Leasing, 207 F.3d 500 (8th Cir. 2000); Chicago Truck Drivers, Helpers & Warehouse
Workers Union Pension Fund v. Bhd. Labor Leasing, 175 F.3d 1023 (8th Cir. 1999)
(table); Chicago Truck Drivers, Helpers & Warehouse Workers Union Pension Fund
v. Bhd. Labor Leasing, 166 F.3d 1269 (8th Cir. 1999); Chicago Truck Drivers, Helpers
& Warehouse Workers Union Pension Fund v. Bhd. Labor Leasing, 141 F.3d 1167 (8th
Cir. 1998) (table). Concluding that defendants will suffer irreparable harm if the
Illinois federal action is not enjoined, and pointing out that the proper course of action
is for plaintiffs to take measures to enforce the judgment already entered in their favor
in the Eastern District of Missouri, the District Court used its authority under the All
Writs Act, 28 U.S.C. § 1651(a) (1994), and enjoined plaintiffs from pursuing their
claims in the Northern District of Illinois. Plaintiffs appeal.

      Having carefully reviewed the matter, we find no merit in any of plaintiffs'
arguments for reversal. The District Court committed no error of fact, and given the
record before us we cannot say the court abused its discretion when it enjoined the
redundant federal action in Illinois. Accordingly, we affirm. See 8th Cir. R. 47B.




      2
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, exercising jurisdiction with the consent of the parties pursuant to
28 U.S.C. § 636(c) (1994 & Supp. IV 1998).
                                            -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-